DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US Application 2019/0349125, hereinafter Gao).
Regarding claims 7, 11, 12, Gao discloses a method, a terminal and a base station (figs. 4, 14-18, 20) comprising: 
a receiving section (1416) that receives a downlink control information (DCI) for indicating an activation or a deactivation of a semi-persistent channel state information (SP-CSI) reporting setting (Abstract, [0020]-[00225], [0043], [0052]-[0054], which recites It has been agreed that SP-CSI reporting over PUSCH is activated using DCI, and the CSI is reported on PUSCH periodically until the SP-CSI reporting is deactivated, also by DCI. For semi-persistent reporting on PUSCH, a set of SP-CSI report settings, or SP-CSI report trigger states, are higher layer configured by Semi-persistent-on-PUSCHReportTrigger and the CSI request field in DCI scrambled with SP-CSI C-RNTI activates one of the SP-CSI reports or trigger states. As used herein, a SP-CSI report trigger state may comprise one or more of a SP-CSI report setting configuration, a SP-CSI resource setting configuration for channel measurement, and a SP-CSI resource setting configuration for interference measurement. When only a single SP-CSI resource is allowed, then a SP-CSI report trigger state is equivalent to one or more SP-CSI report settings); and 
a control section (1406) that determines the activation of the SP-CSI reporting setting based on a code point 0 of a CSI request field included in the DCI (Abstract, [0020]-[00225], [0043], [0052]-[0054], which recites It has been agreed that SP-CSI reporting over PUSCH is activated using DCI, and the CSI is reported on PUSCH periodically until the SP-CSI reporting is deactivated, also by DCI. For semi-persistent reporting on PUSCH, a set of SP-CSI report settings, or SP-CSI report trigger states, are higher layer configured by Semi-persistent-on-PUSCHReportTrigger and the CSI request field in DCI scrambled with SP-CSI C-RNTI activates one of the SP-CSI reports or trigger states. As used herein, a SP-CSI report trigger state may comprise one or more of a SP-CSI report setting configuration, a SP-CSI resource setting configuration for channel measurement, and a SP-CSI resource setting configuration for interference measurement. When only a single SP-CSI resource is allowed, then a SP-CSI report trigger state is equivalent to one or more SP-CSI report settings).  
Regarding claim 8, Gao discloses the terminal according to claim 7, wherein the CSI request field included in the DCI does not include a code point indicating no CSI request(Abstract, [0020]-[00225], [0043], [0052]-[0054]).  
Regarding claim 9, Gao discloses the terminal according to claim 7, wherein the code point 0 of the CSI request field included in the DCI is associated with the SP-CSI reporting setting(Abstract, [0020]-[00225], [0043], [0052]-[0054]).  
Regarding claim 10, Gao discloses the terminal according to claim 8, wherein the code point 0 of the CSI request field included in the DCI is associated with the SP-CSI reporting setting(Abstract, [0020]-[00225], [0043], [0052]-[0054]).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DADY CHERY/Primary Examiner, Art Unit 2461